IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-340-CR


THE STATE OF TEXAS,

	APPELLANT

vs.



NORMAN FRANCO,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY,

NO. 33,748, HONORABLE HOWARD S. WARNER, II, JUDGE PRESIDING

 



PER CURIAM
	The State appeals an order of the county court at law dismissing this cause.  Tex.
Code Crim. Proc. Ann. art. 44.01(a)(1) (Supp. 1992).  The underlying offense is speeding.  Tex.
Rev. Civ. Stat. Ann. art. 6701d, §§ 166, 169B (1977).
          This cause originated in justice court, where appellee entered a plea of no contest. 
Appellee perfected his appeal to the county court at law.  Tex. Code Crim. Proc. Ann. art. 44.14
(1979).  By thereafter granting appellee's motion to dismiss, the county court at law terminated
the criminal action and effectively discharged appellee from further prosecution.  See State v.
Eaves, 800 S.W.2d 220, 224 (Tex. Crim. App. 1990).
	Appellee moved to dismiss the cause on two grounds.  First, he urged that the
justice court judgment was defective because it did not satisfy all the requisites of Tex. Code
Crim. Proc. Ann. art. 42.01 (Supp. 1992).  This contention was without merit for the reasons
stated in State v. Campbell, No. 3-91-265-CR (Tex. App.--Austin, November 27, 1991).
	Appellee's second ground for dismissal was that the proceedings in the justice court
were void because no formal complaint had been filed when he entered his plea.  This contention
was without merit for the reasons stated in State v. Shaw, No. 3-91-324-CR (Tex. App.--Austin,
January 22, 1992).
	The State's second and third points of error are sustained.  The order dismissing
the cause is reversed, and the cause is remanded to the county court at law for further
proceedings. 

[Before Justices Powers, Jones and Kidd]
Reversed and Remanded
Filed:   February 5, 1992
[Do Not Publish]